DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8 and 15, the recited “LUN” would have been indefinite because one of Ordinary skill in the art would not have known the metes and bounds of LUN.  Under on interpretation a LUN is a logical unit number, but under an alternate interpretation, a LUN is variable.  Correction is necessary to show the long form of LUN prior to using abbreviated “LUN”.
In claims 1, 8 and 15, the recite an .. expander, then identifying the I/O expander and an active I/O expander, then the I/O expander, would have been indefinite because one of Ordinary skill in the art would not have known the metes and bounds.  One of ordinary skill would not have known the scope of the expander.  Specifically, one of ordinary skill 
Claims 2-7, 9-14, 16-20 are rejected based on dependency from claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1,3,4,7,8,10,11,14,15,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Sunata (US 20190294341) and in view of Liao (US 7668925) and further in view of Nishtala (US 20140195770)
Claim 1.    Sunata discloses A system (e.g., compute system 1, 0171 Fig. 1) comprising:

	a drive that comprises a plurality of memory components (eg., SSD 3 reads cold data in the designated LBA range from a NAND flash memory 5 , 0177 Fig. 15).
, flash array controller, or RAID controller, para 0285 Fig. 30); 

	a processing device (e.g., controller 107 is constituted by SAS expander PCIe switch, PCIe expander, 0285), the processing device configured to perform operations comprising:

	receiving a request that comprises an Open NAND Flash Interface (ONFI) command, and a LUN address that identifies a memory component from among the plurality of memory components, the identified memory component comprising a NAND die among a plurality of NAND die of the drive  (e.g., a write command designating the first logical address range from the host, para 0042; open NAND Flash Interface (ONFI), para 0051;  the SSD 3, a write command for writing the received cold data that designates the first logical address range.  The controller 4 writes, to the NAND flash memory 5, the cold data received with the write command, 0287; SSD 3 reads cold data in the designated LBA range from a NAND flash memory 5 in accordance with the read command, , 0173, 0177, Fig. 15; The controller 107 is configured to perform communication with devices respectively connected to connectors 107A. Multiple SSDs 3 , 0285 Fig. 30).

Sunata does not disclose, but Liao discloses
	identifying the I/O expander of the drive based on the LUN address associated with the memory component (e.g., routing database includes routing information for devices indirectly connected to the expander through one of the first plurality of logical connections, col 3:59-63; request to (009).  The OPEN request is routed through expander (001) Phy 4.  Expander (002) receives the OPEN request from Phy 0 with destination address (009).  Expander (002) then starts the routing process.  In the first step, the Expander (002) looks up the destination address (009) in the direct routing table (021).  A match is found that maps address (009) to Phy 4.  This indicates the destination (009) is directly attached to expander (002) Phy 4., col 6:60- col 7:7);
	 the I/O expander including an active I/O expander associated with a plurality of LUN addresses that correspond with the plurality of memory components of the drive, 
direct routing method is used by the SAS expander device to route connections to all devices directly attached to the expander, SAS expanders always use the direct routing method first by searching the destination SAS address in the direct routing database, col 1:60-63;  every expander physical PHY belongs to one or more logical zones. By assigning a PHY to a particular zone it shows up as part of the logical expander for that zone, col 4:35-40; Direct routing database (121) of expander 102 contains the SAS address of devices directly attached to physical expander 102. Note that Phys belonging to both zone 0 and zone 1 are contained in this table. This table provides a mapping between SAS address and the Phy ID., col 8:49-53, Fig. 2B; The routing database maps a device address to at least one of the plurality of phys, and stores an access control policy. The routing engine receives connection requests from devices connected to the expander by the phys. The connection requests are addressed to a destination device and are routed to a device connected to a phy selected from the plurality of phys in accordance with a mapping obtained from the routing database , col 4:1-8)  (in combination with Sunata’s disclosure  in Fig. 15 of a SSD 3 reading from NAND flash memory 5, as recited above and Sunata’s disclosure of Management of mapping between respective logical block addresses (LBAs) and respective physical addresses is achieved by using the lookup table (LUT) 34 which functions as an address translation table (logical/physical address translation table). The controller 4 manages mapping between respective LBAs and respective physical addresses in units of particular management size by using the LUT 34. A physical address corresponding to a certain LBA indicates a physical memory position to which data at this LBA is written in the NAND flash memory 5 (0054));

	causing the I/O expander to isolate a logical pathway to the memory component identified by the LUN address from among the plurality of memory components identified by the LUN address (e.g., Logical expanders (101A, 101B, 102A, 102B) all contain logically isolated internal SMP targets that report and manage these Phys and the routing table resources associated with these specific Phys, col 8:35-40; Expander (002) receives the OPEN request from Phy 0 with destination address (009). Expander (002) then starts the routing process, col 6:60-7:9); and

	causing,in the drive,  routing of the command to the memory component through the logical pathway (e.g., logical expander receives messages over the first plurality of logical connections, and routes the received messages to a SAS device connected to one of the first plurality of logical connections, col 3:35-45; devices assigned to one logical region can access all devices within that logical region, and only the devices within that logical region, col 5:29-42).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller with SAS expander with ONFI as disclosed by Sunata, with Liao, providing the benefit of ability to segment a physical SAS domain into virtual domains to allow access control (see Liao, col 2:57-59) using zoning logical expanders (col 4:32-39) for logical regions for traffic isolation (see Liao, col 5:29-42).

Sunata in view of Liao does not disclose, but Nishtala discloses
	LUN address; identified by the LUN address (eg., storage space are subdivided using LBAs of the storage device. a storage device is subdivided or virtually partitioned into subsets of logical storage spaces, a first virtual partition may use the LBAs associated with MBs 0-10, a second virtual partition may use the LBAs associated with MBs 10-22, 0037 Fig. 1; management system 180 determines which of the drives need to be visible to which servers, and masks out the rest of the drives, 0020).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller with SAS expander with ONFI as disclosed by Sunata, with Liao, with Nishtala, providing the benefit of write operations are performed directly to the drives 170 (see Nishtala, 0022) and eliminates need for additional external drive virtualization function hardware, thereby reducing cost (0030).

Claim 3.    Sunata wherein the identifying the I/O expander based on the LUN address of the memory component comprises:

Claim 4.   Sunata discloses wherein the drive is a Solid State Drive (SSD) (e.g., SSD 3, 0045 Fig. 1).
Claim 7.    Sunata does not disclose, but Liao discloses
wherein the memory component is a first memory component, the plurality of memory components further comprising a second memory component, and the causing the IO expander to isolate a logical pathway to the memory component further comprises:
causing the IO expander to decouple the second memory component from the plurality of memory components (e.g., subtractive routing methods that limit routing within zone boundary, col 7:45-50 Fig. 1B; subtractive port maps, col 9:6-13).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller with SAS expander with ONFI as disclosed by Sunata, with Liao, providing the benefit of ability to segment a physical SAS domain into virtual domains to allow access control (see Liao, col 2:57-59) using zoning logical expanders (col 4:32-39).

Claim 8.    Sunata discloses A method (e.g., SSD 3, para 0048 Fig. 1) comprising:
receiving a request that comprises an ONFI command, and a LUN address that identifies a memory component from among a plurality of memory components (e.g., a write command designating the first logical address range from the host, para 0042; open NAND Flash Interface (ONFI), para 0051; the SSD 3, a write command for writing the received cold data that designates the first logical address range.  The controller 4 writes, to the NAND flash memory 5, the cold data received with the write command, 0287; SSD 3 reads cold data in the designated LBA range from a NAND flash memory 5 in accordance with the read command, 0177, Fig. 15);


	the I/O expander including an active I/O expander (e.g., controller 107 is constituted by SAS expander PCIe switch, PCIe expander, 0285);
and

Sunata does not disclose, but Liao discloses
	identifying an IO expander of the drive based on the LUN address of the memory component (e.g., routing database includes routing information for devices indirectly connected to the expander through one of the first plurality of logical connections, col 3:59-63).

	 the I/O expander including an active I/O expander associated with a plurality of LUN addresses that correspond with the plurality of memory components of the drive, 
the plurality of LUN addresses including the LUN address of the memory component (eg., direct routing method is used by the SAS expander device to route connections to all devices directly attached to the expander, SAS expanders always use the direct routing method first by searching the destination SAS address in the direct routing database, col 1:60-63;  every expander physical PHY belongs to one or more logical zones. By assigning a PHY to a particular zone it shows up as part of the logical expander for that zone, col 4:35-40; Direct routing database (121) of expander 102 contains the SAS address of devices directly attached to physical expander 102. Note that Phys belonging to both zone 0 and zone 1 are contained in this table. This table provides a mapping between SAS address and the Phy ID., col 8:49-53, Fig. 2B; The routing database maps a device address to at least one of the plurality of phys, and stores an access control policy. The routing engine receives connection requests from devices connected to the expander by the phys. The connection requests are addressed to a destination 34 which functions as an address translation table (logical/physical address translation table). The controller 4 manages mapping between respective LBAs and respective physical addresses in units of particular management size by using the LUT 34. A physical address corresponding to a certain LBA indicates a physical memory position to which data at this LBA is written in the NAND flash memory 5 (0054));

	causing the IO expander to isolate a logical pathway the memory component identified by the LUN address from among the plurality of memory components (e.g., Logical expanders (101A, 101B, 102A, 102B) all contain logically isolated internal SMP targets that report and manage these Phys and the routing table resources associated with these specific Phys, col 8:35-40); and
	causing, in the drive, routing of the command to the to the memory component through the logical pathway (e.g., logical expander receives messages over the first plurality of logical connections, and routes the received messages to a SAS device connected to one of the first plurality of logical connections, col 3:35-45).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller with SAS expander with ONFI as disclosed by Sunata, with Liao, providing the benefit of ability to segment a physical SAS domain into virtual domains to allow access control (see Liao, col 2:57-59) using zoning logical expanders (col 4:32-39).

Sunata in view of Liao does not disclose, but Nishtala discloses
	associated with a Logical Unit Number (LUN) address of the memory component; LUN address; identified by the LUN address (eg., storage space are subdivided using LBAs of the storage device. a storage device is subdivided or virtually partitioned into subsets of logical storage spaces, a first virtual partition may use the LBAs associated with MBs 0-10, a second 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller with SAS expander with ONFI as disclosed by Sunata, with Liao, with Nishtala, providing the benefit of write operations are performed directly to the drives 170 (see Nishtala, 0022) and eliminates need for additional external drive virtualization function hardware, thereby reducing cost (0030).

Claim 10 is rejected for reasons similar to claim 3 (above).
Claim 11 is rejected for reasons similar to claim 4 (above).
Claim 14 is rejected for reasons similar to claim 7 (above).
Claim 15.    Sunata discloses A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations that include (e.g., SSD 3, para 0048 Fig. 1):
receiving a request that comprises an ONFI command, and a LUN address that identifies a memory component from among a plurality of memory components (e.g., a write command designating the first logical address range from the host, para 0042; open NAND Flash Interface (ONFI), para 0051; the SSD 3, a write command for writing the received cold data that designates the first logical address range.  The controller 4 writes, to the NAND flash memory 5, the cold data received with the write command, 0287; SSD 3 reads cold data in the designated LBA range from a NAND flash memory 5 in accordance with the read command, 0177, Fig. 15);
	of a drive, the memory component comprising a NAND die from among a plurality of NAND die of the drive; associated with a Logical Unit Number (LUN) address of the memory component (e.g., NAND flash memory 5 may include multiple NAND flash memory chips (multiple NAND flash memory dies), para 0050 Fig. 1) and a volatile cache, para 0049; lookup 

	the I/O expander including an active I/O expander  (e.g., controller 107 is constituted by SAS expander, PCIe switch, PCIe expander,, flash array controller, or RAID controller, para 0285); 

Sunata does not disclose, but Liao discloses
	identifying an I/O expander based on the LUN address of the memory component (e.g., routing database includes routing information for devices indirectly connected to the expander through one of the first plurality of logical connections, col 3:59-63);
	the I/O expander including an active I/O expander associated with a plurality of LUN addresses that correspond with the plurality of memory components of the drive, 
the plurality of LUN addresses including the LUN address of the memory component (eg., direct routing method is used by the SAS expander device to route connections to all devices directly attached to the expander, SAS expanders always use the direct routing method first by searching the destination SAS address in the direct routing database, col 1:60-63;  every expander physical PHY belongs to one or more logical zones. By assigning a PHY to a particular zone it shows up as part of the logical expander for that zone, col 4:35-40; Direct routing database (121) of expander 102 contains the SAS address of devices directly attached to physical expander 102. Note that Phys belonging to both zone 0 and zone 1 are contained in this table. This table provides a mapping between SAS address and the Phy ID., col 8:49-53, Fig. 2B; The routing database maps a device address to at least one of the plurality of phys, and stores an access control policy. The routing engine receives connection requests from devices connected to the expander by the phys. The connection requests are addressed to a destination device and are routed to a device connected to a phy selected from the plurality of phys in accordance with a mapping obtained from the routing database , col 4:1-8) (in combination with Sunata’s disclosure  in Fig. 15 of a SSD 3 reading from NAND flash memory 5, as recited above and Sunata’s disclosure of Management of mapping between respective logical block addresses (LBAs) and respective physical addresses is achieved by using the lookup table 34 which functions as an address translation table (logical/physical address translation table). The controller 4 manages mapping between respective LBAs and respective physical addresses in units of particular management size by using the LUT 34. A physical address corresponding to a certain LBA indicates a physical memory position to which data at this LBA is written in the NAND flash memory 5 (0054));
	
	causing the I/O expander to isolate a logical pathway between a memory controller and the memory component from among the plurality of memory components identified by the LUN address (e.g., Logical expanders (101A, 101B, 102A, 102B) all contain logically isolated internal SMP targets that report and manage these Phys and the routing table resources associated with these specific Phys, col 8:35-40; Expander (002) receives the OPEN request from Phy 0 with destination address (009). Expander (002) then starts the routing process, col 6:60-7:9); and

	causing, in the drive, routing of the command to the memory component through the logical pathway (e.g., logical expander receives messages over the first plurality of logical connections, and routes the received messages to a SAS device connected to one of the first plurality of logical connections, col 3:35-45; devices assigned to one logical region can access all devices within that logical region, and only the devices within that logical region, col 5:29-42).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller with SAS expander with ONFI as disclosed by Sunata, with Liao, providing the benefit of ability to segment a physical SAS domain into virtual domains to allow access control (see Liao, col 2:57-59) using zoning logical expanders (col 4:32-39).

Sunata in view of Liao does not disclose, but Nishtala discloses
	LUN address; identified by the LUN address; associated with the LUN address that identifies the memory component (eg., storage space are subdivided using LBAs of the storage device. a storage device is subdivided or virtually partitioned into subsets of logical storage 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller with SAS expander with ONFI as disclosed by Sunata, with Liao, with Nishtala, providing the benefit of write operations are performed directly to the drives 170 (see Nishtala, 0022) and eliminates need for additional external drive virtualization function hardware, thereby reducing cost (0030).

Claim 17 is rejected for reasons similar to claim 3 (above).
Claim 18 is rejected for reasons similar to claim 4 (above).

7.	Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sunata (US 20190294341) and in view of Liao (US 7668925) and Nishtala (cited above), and further in view of Johnson (US 20110113176)

Claim 2.    Sunata in view of Liao and Nishtala does not disclose, but Johnson discloses
wherein the I/O expander the memory controller and the plurality of memory components (e.g., The SAS controller 405 is coupled to an expander 410 through links 406a-406d, para 0013 Fig. 1B).

Sunata in view of Liao and Nishtala does not disclose, but  Johnson discloses
	Causing the active to re-drive the ONFI command to (e.g., retrying the data transfer through the second SAS expander, 0008).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller with SAS expander with ONFI as disclosed by Sunata, with connections and data transfer between multiple initiator devices and multiple target devices (see Johnson, 0007), to provide path failover for when link fails within the single, SAS expander (0037, 0039)

Claim 9 is rejected for reasons similar to claim 2 (above).
Claim 16 is rejected for reasons similar to claim 2 (above).

8.	Claims 5, 6, 12, 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sunata (US 20190294341) and in view of Liao (US 7668925) and Nishtala (cited above) and further in view of Grunzke (US 20150316969)
Claim 5.    Sunata in view of Liao and Nishtala  does not disclose, but Grunzke discloses wherein the command comprises a feature address (e.g., feature address, 0030).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller with SAS expander with ONFI as disclosed by Sunata, with Liao, with Grunzke, providing the benefit of improved flexibility by supporting multiple different interface types such as compatible NAND devices (see Grunzke, 0010).
Claim 6.    Sunata in view of Liao and Nishtala    does not disclose, but Grunzke discloses wherein the command comprises an ONFI command that includes a SET Feature command and a feature address (e.g., feature address, 0030,) , and the system is configured to perform operations further comprising: configuring a parameter of the memory component based on the SET Feature command the feature address, in response to the routing the ONFI command to the memory component from the processing device to the memory component via the logical pathway (e.g., SET Feature  command, para 0029-0030).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller with SAS expander with ONFI as disclosed by Sunata, with 
Claim 12 is rejected for reasons similar to claim 5 (above).
Claim 13 is rejected for reasons similar to claim 6 (above).
Claim 19 is rejected for reasons similar to claim 5 (above).
Claim 20 is rejected for reasons similar to claim 6 (above).

Other References:
1. Bhagwat (US 20190286455)

Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive. 

For claims 1, 8 and 15, Applicant argues that the cited references did not disclose the amended limitations related to identifying the I/O expander of the drive based on the LUN address associated with the memory component, the I/O expander including an active I/O expander associated with a plurality of LUN addresses that correspond with the plurality of memory components of the drive, 
the plurality of LUN addresses including the LUN address of the memory component.
	
	Liao discloses the amended limitations.   Specifically, Liao discloses  direct routing method is used by the SAS expander device to route connections to all devices directly attached to the expander, SAS expanders always use the direct routing method first by searching the destination SAS address in the direct routing database, col 1:60-63;  every expander physical 

	Additionally, Sunata discloses Management of mapping between respective logical block addresses (LBAs) and respective physical addresses is achieved by using the lookup table (LUT) 34 which functions as an address translation table (logical/physical address translation table). The controller 4 manages mapping between respective LBAs and respective physical addresses in units of particular management size by using the LUT 34. A physical address corresponding to a certain LBA indicates a physical memory position to which data at this LBA is written in the NAND flash memory 5 (0054); lookup table (LUT) 34 as an address translation table (logical/physical address translation table), 0049.  

Applicant argues claims 8 and 15 for reasons similar to claim 1, addressed above.
Claims 2-7, 9-14, 16-20 are rejected based on dependency from claims 1, 8 and 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/GAUTAM SAIN/Primary Examiner, Art Unit 2135